Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitations "the vocal utterance" and “the user” in line 4 of the claim, and “the client devices” in line 11 of the claim.  There is insufficient antecedent basis for these limitations in the claim.
Claims 23-26 are rejected for their dependence on claim 22.
Claim 27 recites the limitations "the vocal utterance" and “the user” in line 4 of the claim, and “the client devices” in line 11 of the claim.  There is insufficient antecedent basis for these limitations in the claim.
Claims 28-31 are rejected for their dependence on claim 27.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 21-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orbach (U.S. Patent Application Pub. No. 2004/0215453), in view of Stevans et al. (U.S. Patent Application Pub. No. 2018/0108343, hereinafter “Stevans”).
In regard to claim 1, Orbach discloses a method (Fig. 2) implemented using one or more processors, comprising: 
receiving, at one or more input components of one or more client devices, a vocal utterance from a user (step 200, a speech sample is obtained from a communicant, paragraph [0017]); 
determine, based on analysis of the vocal utterance, that the user falls into a predetermined category (step 204, based on analysis of speech characteristics, communicant attributes are determined, paragraph [0017]; the communicant attributes comprising classification based on age, gender, etc., paragraph [0020]); 
generating a natural language response based on resolution of an intent of the user conveyed by the vocal utterance (verbal responses to inquiries are generated, paragraph [0022]);
selecting, from a plurality of candidate voice synthesis models, a given voice synthesis model that emulates a particular type of voice that is targeted towards the predetermined category (a voice response set comprising a voice selected according to the communicant attributes is selected, e.g., a female voice is selected for a communicant classified as female, paragraph [0020]); and 

While Orbach discloses the response may include instructions, information, or responses to inquiries, Orbach does not expressly disclose the responses comprise “a complete sentence”.
Stevans discloses a speech dialog method comprising generating a natural language response comprising a complete sentence based on resolution of an intent of the user conveyed by the vocal utterance (see exemplary complete sentence response at paragraph [0036]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to generate a response comprising “a complete sentence”, because it would convey a formality in the response if desired by the developer, as suggested by Stevans (paragraph [0055]).

In regard to claim 2, Orbach discloses the generating further includes selecting, from a plurality of candidate natural language generation models, a given natural language generation model that is associated with the predetermined category, wherein the selected given natural language output model is used to generate the entire natural language response (a voice response set comprising a voice selected according to the communicant attributes is selected, e.g., a female voice is selected for a communicant classified as female, paragraph [0020]; and using the voice response set, the communicant is communicated with using verbal responses having the selected voice, paragraph [0022]).

In regard to claim 3, Orbach discloses the predetermined category comprises a predetermined age group (child vs. adult, paragraphs [0020-0021]).

In regard to claim 4, Orbach discloses the predetermined category comprises a vocabulary level (based on the communicant’s choice of words, an appropriate vocabulary level is selected for the response, paragraph [0021]).

In regard to claim 21, Orbach discloses the vocal utterance comprises an inquiry, and wherein the generating includes generating the natural language response at a level of detail that is selected based on the predetermined category (responses to inquiries are matched to the communicant’s attributes, e.g. age, paragraphs [0021-0022]).
Orbach does not expressly disclose the vocal utterance comprises a question, and wherein the generating includes generating the natural language response based on the content of a document that is responsive to the question.
Stevans discloses a vocal utterance comprising a question (see, for example, paragraph [0036]), and wherein the generating includes generating the natural language response based on the content of a document that is responsive to the question (text embodying an appropriate spoken response is generated based on, for example, a selected Wikipedia page, paragraphs [0023] and [0026]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to accept a vocal utterance comprising a question, and generate the natural language response based on the content of a document that is responsive to the question, because a request for information from an article is a common request for speech enabled virtual assistants, as suggested by Stevans (paragraph [0026]).


determine, based on analysis of the vocal utterance, that the user falls into a predetermined category (step 204, based on analysis of speech characteristics, communicant attributes are determined, paragraph [0017]; the communicant attributes comprising classification based on age, gender, etc., paragraph [0020]); 
generate a natural language response based on resolution of an intent of the user conveyed by the vocal utterance (verbal responses to inquiries are generated, paragraph [0022]);
select, from a plurality of candidate voice synthesis models, a given voice synthesis model that emulates a particular type of voice that is targeted towards the predetermined category (a voice response set comprising a voice selected according to the communicant attributes is selected, e.g., a female voice is selected for a communicant classified as female, paragraph [0020]); and 
output, at one or more output components of one or more of the client devices, the entire natural language response using the given voice synthesis model responsive data (using the voice response set, the communicant is communicated with using verbal responses having the selected voice, paragraph [0022]).
While Orbach discloses the response may include instructions, information, or responses to inquiries, Orbach does not expressly disclose the responses comprise “a complete sentence”.
Stevans discloses a speech dialog method comprising generating a natural language response comprising a complete sentence based on resolution of an intent of the user conveyed by the vocal utterance (see exemplary complete sentence response at paragraph [0036]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to generate a response comprising “a complete sentence”, because it would 

In regard to claim 23, Orbach discloses the instructions to generate include instructions to select, from a plurality of candidate natural language generation models, a given natural language generation model that is associated with the predetermined category, wherein the selected given natural language output model is used to generate the entire natural language response (a voice response set comprising a voice selected according to the communicant attributes is selected, e.g., a female voice is selected for a communicant classified as female, paragraph [0020]; and using the voice response set, the communicant is communicated with using verbal responses having the selected voice, paragraph [0022]).

In regard to claim 24, Orbach discloses the predetermined category comprises a predetermined age group (child vs. adult, paragraphs [0020-0021]).

In regard to claim 25, Orbach discloses the predetermined category comprises a vocabulary level (based on the communicant’s choice of words, an appropriate vocabulary level is selected for the response, paragraph [0021]).

In regard to claim 26, Orbach discloses the vocal utterance comprises an inquiry, and wherein the instructions to generate include instructions to generate the natural language response at a level of detail that is selected based on the predetermined category (responses to inquiries are matched to the communicant’s attributes, e.g. age, paragraphs [0021-0022]).

Stevans discloses a vocal utterance comprising a question (see, for example, paragraph [0036]), and wherein the instructions to generate include instructions to generate the natural language response based on the content of a document that is responsive to the question (text embodying an appropriate spoken response is generated based on, for example, a selected Wikipedia page, paragraphs [0023] and [0026]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to accept a vocal utterance comprising a question, and generate the natural language response based on the content of a document that is responsive to the question, because a request for information from an article is a common request for speech enabled virtual assistants, as suggested by Stevans (paragraph [0026]).

In regard to claim 27, Orbach discloses a non-transitory computer-readable medium (stored programs and data, paragraph [0013]) comprising instructions that, in response to execution of the instructions by a processor, cause the one or more processors to: 
determine, based on analysis of the vocal utterance, that the user falls into a predetermined category (step 204, based on analysis of speech characteristics, communicant attributes are determined, paragraph [0017]; the communicant attributes comprising classification based on age, gender, etc., paragraph [0020]); 
generate a natural language response based on resolution of an intent of the user conveyed by the vocal utterance (verbal responses to inquiries are generated, paragraph [0022]);

output, at one or more output components of one or more of the client devices, the entire natural language response using the given voice synthesis model responsive data (using the voice response set, the communicant is communicated with using verbal responses having the selected voice, paragraph [0022]).
While Orbach discloses the response may include instructions, information, or responses to inquiries, Orbach does not expressly disclose the responses comprise “a complete sentence”.
Stevans discloses a speech dialog method comprising generating a natural language response comprising a complete sentence based on resolution of an intent of the user conveyed by the vocal utterance (see exemplary complete sentence response at paragraph [0036]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to generate a response comprising “a complete sentence”, because it would convey a formality in the response if desired by the developer, as suggested by Stevans (paragraph [0055]).

In regard to claim 28, Orbach discloses the instructions to generate include instructions to select, from a plurality of candidate natural language generation models, a given natural language generation model that is associated with the predetermined category, wherein the selected given natural language output model is used to generate the entire natural language response (a voice response set comprising a voice selected according to the communicant attributes is selected, e.g., a female voice is selected for a communicant classified as female, paragraph [0020]; and using the voice 

In regard to claim 29, Orbach discloses the predetermined category comprises a predetermined age group (child vs. adult, paragraphs [0020-0021]).

In regard to claim 30, Orbach discloses the predetermined category comprises a vocabulary level (based on the communicant’s choice of words, an appropriate vocabulary level is selected for the response, paragraph [0021]).

In regard to claim 31, Orbach discloses the vocal utterance comprises an inquiry, and wherein the instructions to generate include instructions to generate the natural language response at a level of detail that is selected based on the predetermined category (responses to inquiries are matched to the communicant’s attributes, e.g. age, paragraphs [0021-0022]).
Orbach does not expressly disclose the vocal utterance comprises a question, and wherein the instructions to generate include instructions to generate the natural language response based on the content of a document that is responsive to the question.
Stevans discloses a vocal utterance comprising a question (see, for example, paragraph [0036]), and wherein the instructions to generate include instructions to generate the natural language response based on the content of a document that is responsive to the question (text embodying an appropriate spoken response is generated based on, for example, a selected Wikipedia page, paragraphs [0023] and [0026]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to accept a vocal utterance comprising a question, and generate the natural .




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Anderson et al., Cross et al., Bricklin et al., and Gupta et al. disclose additional systems for selecting a speech synthesis voice or personality based on characteristics of a user’s input utterances.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BLA 3/22/22
/BRIAN L ALBERTALLI/               Primary Examiner, Art Unit 2656